DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants’ Arguments/Remarks filed May 20, 2021 with respect to independent claims 1, 32, 48, and 51 have been considered and they are not persuasive.  
	Applicants submit that Agiwal does not disclose the claimed features of “receiving, from a first base station with which the UE is connected, an indication that a second base station will transmit a reference signal in repetition using a transmit beam of the second base station during a RACH procedure” as recited in claim 1.  Claims 32, 48 and 51 recite similar features that are similar to claim 1.   
	Examiner respectfully disagrees.  In Agiwal, Figure 3 illustrates a method for a beamformed random access procedure.  At operation 313, Agiwal shows the SeNB capability includes P TX beams and M RX beams is sent from the SeNB 303 to the MeNB 302 and then to the UE 301.  At operation 317a, the SeNB 303 transmits the RAR using P TX Beams wherein each TX Beam is repeated Q times where Q is the Number of RX Beams at UE. At operation 317b, the UE 301 receives the RAR using Q RX Beams sequentially (paragraph 0076).
In other words, the SeNB 303 transmits the RAR using P TX beams that are repeated Q times where the P TX beams are transmit beams of the SeNB 303.
 	Therefore, Agiwal discloses the claimed features of “receiving, from a first base station with which the UE is connected, an indication that a second base station will transmit a reference signal in repetition using a transmit beam of the second base station during a RACH procedure”.
	As a result the argued features of the claims are shown by the cited references in this Office Action.  
 	Claims 1 – 26 and 29 - 53 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 45 and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 45 and 46 recite claimed features that are already recited in independent claim 43 and fail to further limit the claimed subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 11 - 13, 15, 16, 18 – 20, 24, 32 – 34, 36, 38, 39, 41, 42, 48, 49, 51 and 52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (US Pub. No. 2017/0251460).
 	Regarding claim 1, Agiwal discloses a method for wireless communication at a user equipment (UE), comprising: receiving, from a first base station with which the UE is connected, an indication that a second base station will transmit a reference signal in repetition using a transmit beam of the second base station during a random access channel (RACH) procedure for the UE to establish a second connection with the second base station (see Fig. 3, UE 301 is connected to MeNB 302, para. 0073, at step 313, the UE 301 receives SeNB capability with P TX beams and M RX beams from the MeNB as an indication that the SeNB will transmit RAR using the P TX beams in a random access procedure); receiving the reference signal from the second base station during the RACH procedure according to the received indication; and identifying a preferred receive beam for the UE based at least in part on the received reference 
	Regarding claim 2, Agiwal discloses further comprising: receiving an indication of a number of repetitions for the reference signal; and monitoring for the reference signal according to the indicated number of repetitions (see Fig. 3, para. 0076, the SeNB 303 transmits the RAR using P TX beams wherein each TX Beam is repeated Q times where Q is the Number of RX beams at UE). 
	Regarding claim 3, Agiwal discloses further comprising: receiving an indication of the transmit beam to be used by the second base station to transmit the reference signal in repetition; and monitoring for the reference signal according to the indicated transmit beam (see Fig. 3, para. 0076, the UE 301 receives RAR transmitted using P TX beams by using Q RX beams and the SeNB 303 transmits the RAR using P TX beams wherein each TX Beam is repeated Q times where Q is the Number of RX beams at UE).  
	Regarding claim 5, Agiwal discloses wherein the reference signal comprises a channel state information reference signal (CSI-RS) (see para. 0229, CSI-RS). 
	Regarding claim 11, Agiwal discloses wherein the RACH procedure is a contention-based RACH procedure (see para. 0146, Contention based Random Access in Beamformed System). 
	Regarding claim 12, Agiwal discloses wherein the indication is received in radio resource control signaling (see para. 0073, RRC signaling). 

	Regarding claim 15, Agiwal discloses a method for wireless communication at a first base station, comprising: identifying that a UE connected with the first base station is to perform a random access channel (RACH) procedure for the UE to establish a second connection with a second base station (see Fig. 3, beamformed random access procedure where UE 301 is connected to MeNB 302 and will perform a random access procedure to connect to SeNB); and transmitting, to the UE, an indication that the second base station will transmit a reference signal in repetition using a transmit beam of the second base station during the RACH procedure with the UE (see Fig. 3, UE 301 is connected to MeNB 302, para. 0073, at step 313, the UE 301 receives SeNB capability with P TX beams and M RX beams from the MeNB as an indication that the SeNB will transmit RAR using the P TX beams wherein each TX Beam is repeated Q times where Q is the Number of RX beams at UE in a random access procedure).
	Regarding claim 16, Agiwal discloses further comprising: transmitting, to the UE, an indication of a number of repetitions for the reference signal (see Fig. 3, SeNB transmits to MeNB and then to UE, transmit RAR using P TX beams, repeat each TX beam Q times).  
	Regarding claim 18, Agiwal discloses further comprising: transmitting, to the UE, an indication of the transmit beam to be used by the second base station to transmit the reference 
	Regarding claim 19, Agiwal discloses further comprising: receiving a beam report from the UE; and determining the transmit beam based at least in part on the received beam report (see para. 0080, the UE 401 identifies the `Best DL TX Beam` using the Downlink synchronization signals or reference signals transmitted by the SeNB 403…at operation 415, the UE 401 then reports the identified `Best DL TX Beam ID`).
	Regarding claim 20, Agiwal discloses wherein the reference signal comprises a channel state information reference signal (CSI-RS) (CSI-RS) (see para. 0229, CSI-RS).  
	Regarding claim 24, Agiwal discloses wherein the indication is transmitted in radio resource control signaling (see para. 0073, RRC signaling).
	Regarding claim 32, Agiwal discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (see Fig. 36, para. 0347 – 0348, a terminal apparatus with a transceiver and a controller (ex: processor) to perform the operations of a terminal (UE)) to: receive, from a first base station with which the UE is connected, an indication that a second base station will transmit a reference signal in repetition using a transmit beam of the second base station during a random access channel (RACH) procedure for the UE to establish a second connection with the second base station (see Fig. 3, UE 301 is connected to MeNB 302, para. 0073, at step 313, the UE 301 receives SeNB capability with P TX beams and M RX beams from the MeNB as an indication 
	Regarding claim 33, Agiwal discloses wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication of a number of repetitions for the reference signal; and monitor for the reference signal according to the indicated number of repetitions (see Fig. 3, para. 0076, the SeNB 303 transmits the RAR using P TX beams wherein each TX Beam is repeated Q times where Q is the Number of RX beams at UE).  
	Regarding claim 34, Agiwal discloses wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication of the transmit beam to be used by the second base station to transmit the reference signal in repetition; and monitor for the reference signal according to the indicated transmit beam (see Fig. 3, para. 0076, the UE 301 receives RAR transmitted using P TX beams by using Q RX beams and the SeNB 303 transmits the RAR using P TX beams wherein each TX Beam is repeated Q times where Q is the Number of RX beams at UE).  
	Regarding claim 36, Agiwal discloses wherein the instructions are further executable by the processor to cause the apparatus to: transmit a beam report to the first base station, the transmit beam of the second base station determined by the second base station based at least in part on the transmitted beam report  (see para. 0080, the UE 401 identifies the `Best DL TX 
	Regarding claim 38, Agiwal discloses an apparatus for wireless communication at a first base station, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus (see Fig. 37, para. 0349 – 0350, a base station with a transceiver and a controller (ex: processor) to perform the operations of a base station) to: identify that a UE connected with the first base station is to perform a random access channel (RACH) procedure for the UE to establish a second connection with a second base station (see Fig. 3, beamformed random access procedure where UE 301 is connected to MeNB 302 and will perform a random access procedure to connect to SeNB); and transmit, to the UE, an indication that the second base station will transmit a reference signal in repetition using a transmit beam of the second base station during the RACH procedure with the UE (see Fig. 3, UE 301 is connected to MeNB 302, para. 0073, at step 313, the UE 301 receives SeNB capability with P TX beams and M RX beams from the MeNB as an indication that the SeNB will transmit RAR using the P TX beams wherein each TX Beam is repeated Q times where Q is the Number of RX beams at UE in a random access procedure).
	Regarding claim 39, Agiwal discloses wherein the instructions are further executable by the processor to cause the apparatus to: transmit, to the UE, an indication of a number of repetitions for the reference signal (see Fig. 3, SeNB transmits to MeNB and then to UE, transmit RAR using P TX beams, repeat each TX beam Q times).

	Regarding claim 42, Agiwal discloses wherein the instructions are further executable by the processor to cause the apparatus to: receive a beam report from the UE; and determine the transmit beam based at least in part on the received beam report (see para. 0080, the UE 401 identifies the `Best DL TX Beam` using the Downlink synchronization signals or reference signals transmitted by the SeNB 403…at operation 415, the UE 401 then reports the identified `Best DL TX Beam ID`).
	Regarding claim 48, Agiwal discloses an apparatus for wireless communication at a user equipment (UE) (see Fig. 36, para. 0347 – 0348, a terminal apparatus with a transceiver and a controller (ex: processor) to perform the operations of a terminal (UE)), comprising: means for receiving, from a first base station with which the UE is connected, an indication that a second base station will transmit a reference signal in repetition using a transmit beam of the second base station during a random access channel (RACH) procedure for the UE to establish a second connection with the second base station (see Fig. 3, UE 301 is connected to MeNB 302, para. 0073, at step 313, the UE 301 receives SeNB capability with P TX beams and M RX beams from the MeNB as an indication that the SeNB will transmit RAR using the P TX beams in a random access procedure); means for receiving the reference signal from the second base station during the RACH procedure according to the received indication; and means for identifying a preferred 
	Regarding claim 49, Agiwal discloses an apparatus for wireless communication at a first base station (see Fig. 37, para. 0349 – 0350, a base station with a transceiver and a controller (ex: processor) to perform the operations of a base station), comprising: means for identifying that a UE connected with the first base station is to perform a random access channel (RACH) procedure for the UE to establish a second connection with a second base station (see Fig. 3, beamformed random access procedure where UE 301 is connected to MeNB 302 and will perform a random access procedure to connect to SeNB); and means for transmitting, to the UE, an indication that the second base station will transmit a reference signal in repetition using a transmit beam of the second base station during the RACH procedure with the UE (see Fig. 3, UE 301 is connected to MeNB 302, para. 0073, at step 313, the UE 301 receives SeNB capability with P TX beams and M RX beams from the MeNB as an indication that the SeNB will transmit RAR using the P TX beams wherein each TX Beam is repeated Q times where Q is the Number of RX beams at UE in a random access procedure). 
	Regarding claim 51, Agiwal discloses a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor (see Fig. 36, para. 0347 – 0348, a terminal apparatus with a transceiver and a controller (ex: processor) to perform the operations of a terminal (UE)) to: receive, from a first base station with which the UE is connected, an indication that a second base station will transmit a reference signal in repetition using a transmit beam of the second 
	Regarding claim 52, Agiwal discloses a non-transitory computer-readable medium storing code for wireless communication at a first base station, the code comprising instructions executable by a processor (see Fig. 37, para. 0349 – 0350, a base station with a transceiver and a controller (ex: processor) to perform the operations of a base station) to: identify that a UE connected with the first base station is to perform a random access channel (RACH) procedure for the UE to establish a second connection with a second base station (see Fig. 3, beamformed random access procedure where UE 301 is connected to MeNB 302 and will perform a random access procedure to connect to SeNB); and transmit, to the UE, an indication that the second base station will transmit a reference signal in repetition using a transmit beam of the second base station during the RACH procedure with the UE (see Fig. 3, UE 301 is connected to MeNB 302, para. 0073, at step 313, the UE 301 receives SeNB capability with P TX beams and M RX beams from the MeNB as an indication that the SeNB will transmit RAR using the P TX beams wherein each TX Beam is repeated Q times where Q is the Number of RX beams at UE in a random access procedure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. No. 2017/0251460) in view of Yang et al. (US Pub. No. 2019/0097772).
	Agiwal does not disclose the claimed features as recited in claims 4 and 35.
Regarding claim 4, Yang discloses wherein receiving the reference signal comprises: performing a receive beam sweep to receive the reference signal, wherein the preferred receive beam is identified based at least in part on the receive beam sweep (see para. 0102, RX-beam sweeping by user equipment to identify a preferred beam (ex: beam ID or index)).
	Regarding claim 35, Yang discloses wherein the instructions to receive the reference signal are executable by the processor to cause the apparatus to: perform a receive beam sweep to receive the reference signal, wherein the preferred receive beam is identified based at least in part on the receive beam sweep (see para. 0102, RX-beam sweeping by user equipment to identify a preferred beam (ex: beam ID or index)).
.
	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. No. 2017/0251460) in view of Chen et al. (US Pub. No. 2021/0051663).
	Agiwal does not disclose the claimed features as recited in claim 6.
	Regarding claim 6, Chen discloses wherein the RACH procedure is a contention-free RACH procedure (see para. 0030, 0060, a contention free random access procedure). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Agiwal, and have the features, as taught by Chen, in order to provide for an improve communication performance in terms of carrier 
deployment and configuration, as discussed by Chen (para. 0005).

	
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. No. 2017/0251460) in view of Cui et al. (US Pub. No. 2020/0280466).
	Agiwal does not disclose the claimed features as recited in claims 7 and 21.

Regarding claim 21, Cui discloses wherein the reference signal comprises at least a portion of a synchronization signal block (SSB) (see para. 0162, a first reference signal is part of an associated synchronization signal block (SSB)).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Agiwal, and have the features, as taught by Cui, in order to achieve an efficient service delivery through the reduced end-to-end latency and load on the transport network, as discussed by Cui (para. 0101).


Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. No. 2017/0251460) in view of Cui et al. (US Pub. No. 2020/0280466) and further in view of Qian et al. (US Pub. No. 2020/0068616).
	Agiwal and Cui do not disclose the claimed features as recited in claims 8 and 22.
	Regarding claim 8, Qian discloses further comprising: receiving an indication of a SSB transmission mode for the SSB (see para. 0146, a simple informing and configuring mode can be carrying corresponding SSB index…).  

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and Cui, and have the features, as taught by Qian, in order to  increase the success rate of the detection and access efficiency, as discussed by Qian (abstract).

	
Claims 14 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US Pub. No. 2017/0251460) in view of Jang et al. (US Pub. No. 2015/0271768).
	Agiwal does not disclose the claimed features as recited in claims 14 and 37.
Regarding claim 14, Jang discloses further comprising: completing the RACH procedure to transition to dual connectivity operation with both the first base station and the second base station (see para. 0012, 0109, provide a random access method and an apparatus that is capable of allowing a dual connectivity-enabled User Equipment (UE) to perform the random access procedure with multiple evolved Node Bs (eNBs) in parallel in a mobile communication system).
Regarding claim 37, Jang discloses wherein the instructions are further executable by the processor to cause the apparatus to: complete the RACH procedure to transition to dual connectivity operation with both the first base station and the second base station  (see para. 0012, 0109, provide a random access method and an apparatus that is capable of allowing a dual 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Agiwal, and have the features, as taught by Jang, in order to perform the random access procedure with multiple eNBs efficiently so as to guarantee communication reliability in a mobile communication system, as discussed by Jang (para. 0109).
	

Allowable Subject Matter
Claims 9, 10, 17, 23, 40 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 has been amended to incorporate the features of intervening claim 27 and the subject matter of claim 28 into independent form.
Independent claim 43, 50 and 53 have been amended to include features similar to those of claim 25.
Claims 25, 26, 29 – 31, 43, 44, 47, 50 and 53 are allowed.
	

					Pertinent Prior Arts

	Lee et al. (US Pub. No. 10,659,123), in the same field of endeavor as the present invention, disclose an invention to transmit to a terminal, configuration information of reference signals for beam management regarding a transmit (Tx) beam of the BS or a receive (Rx) beam 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473